Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 11/06/2019:
Claims 1-7 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show “abutting portion 1512a,” in fig. 2b, as described in the specification, Para [0025].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “abutting portion 1512a,” in fig. 2b, as described in the specification, Para [0025].  
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1511” has been used to designate both “detector 1511” and “camera 1511.”  
4.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
1.	The disclosure is objected to because of the following informalities: the specification, at least as published, specifies, in fig. 2b, Para [0071], “… monitoring device that includes: a detector (e.g. 1511) configured to detect the surrounding environment,” and in fig. 2b, Para [0081], “… monitoring device as a camera (e.g. 1511) for monitoring an environment in front of the movable body,” which is unclear whether the specified device 1511 is the same devise, or not, whether the specified device 1511 detects detection surface of the detector is located within a space between the base member and the window member, and the space is in communication with a space in the movable body, or the specified device 1511 monitors an environment in front of the movable body, or the specified device 1511 performs both. Clarification and/or appropriate correction is required.
	For the purpose of this examination, and in view of the specification, it will be interpreted that this is a well-known in the art camera that captures images of surrounding environment in front of a vehicle/movable body through the vehicle/movable body windshield, the images that can be favorably clear or not, depending on how foggy the windshield in front of the camera is, the camera, thereby, detecting a severity/level of fogging over the windshield in front of the camera. 

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.1.1	Claims 1 and 2 recite the limitation "surrounding environment,” which is being monitored by monitoring device, in claim 1, and/or which is being detected by detector, in claim 2, which is unclear whether this is the same "surrounding environment,”  or these are different “surrounding environments,” which renders the claims indefinite. The specification, at least as published, in fig. 2b, Para [0071], describes “the detector 1511 configured to detect surrounding environment inside the vehicle,” which is different or opposed to “environment in front of the movable body, which is monitored by monitoring device/camera 1511,” described in fig. 2b, Para [0081], which renders the claims indefinite.
	For the purpose of this examination, and in view of the specification (e.g., fig. 2b, Para [0071, 0081] of published specification) and claim 7, it will be interpreted that that these are different surrounding environments: one that is outside in front of the movable body and that is monitored by monitoring device/camera; and another one that is inside the movable body, and is located within a space between the base member and the window member, wherein the space is in communication with a space in the movable body and that is detected by detector.
1.1.2	Claim 1 recites the limitation/feature "monitoring device configured to monitor a surrounding environment of the movable body,” while claim 2 recites the limitation/feature " detector configured to detect the surrounding environment,” which is unclear to understand the difference between “monitored surrounding environment” and “detected the surrounding environment,” which renders the claims indefinite.  
	The specification, at least as published, specifies, in fig. 2b, Para [0071], “… monitoring device that includes: a detector (e.g. 1511) configured to detect the surrounding environment,” and in fig. 2b, Para [0081], “… monitoring device as a camera (e.g. 1511) for monitoring an environment in front of the movable body,” which is unclear whether the specified device 1511 is the same devise, or not, whether the specified device 1511 detects detection surface of the detector is located within a space between the base member and the window member, and the space is in communication with a space in the movable body, or the specified device 1511 monitors an environment in front of the movable body, or the specified device 1511 performs both, which renders the claims indefinite. Clarification and/or appropriate correction is required.
	For the purpose of this examination, and in view of the specification, it will be interpreted that this is a well-known in the art camera that captures images of surrounding environment in front of a vehicle/movable body through the vehicle/movable body windshield, the images that can be favorably clear or not, depending on how foggy the windshield in front of the camera is, the camera, thereby, detecting a level of fogging over the windshield in front of the camera.
1.1.3	Claim 1 recites the limitations "the inside and the outside [of the movable body];” "the driving force;” “the degree [of fog];” “the result [of evaluation]” in the body of the claim. There is insufficient antecedent basis for these limitations in the claim.
1.1.4	Claim 2 recites the limitation "the surrounding environment” in the body of the claim. There is insufficient antecedent basis for this limitation in the claim, because, in accordance with the specification, at least as published, fig. 2b, Para [0071, 0081], the detector 1511 is configured to detect surrounding environment inside the vehicle, which is opposed to environment in front of the movable body, which is monitored by monitoring device/camera 1511.
1.1.5	Claim 5 recites the limitation "the temperature [outside the movable body]” in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
1.1.6	Claim 6 recites the limitation "the humidity [in the movable body]” in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
1.1.7	Claims 2-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above.
	
Allowable Subject Matter
1.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
2.	Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662